           CASE 0:21-cv-00290-JRT-TNL Doc. 1 Filed 02/02/21 Page 1 of 3




                            IN THE I-INITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MINNESOTA




 Jeffrey Weisen,

     Plaintiff,
                                                                  NOTICE OF REMOVAL TO
 v                                                                   FEDERAL COURT

 Rademacher Companies, lnc., d/b/a
 Bill's Superette and Rademacher Family
 Partnership,LLLP,

     Defendants.



TO:  THE CLERK OF THE I.INITED STATES DISTzuCT COURT FOR THE DISTzuCT OF
MINNESOTA; AND PLAINTIFF ABOVE NAMED.

        Defendants Rademacher Companies, Inc., d/b/a     Bill's   Superette and Rademacher Family

Partnership, LLP (collectively "Defendants"),    by and through their attomeys, Henningson &

Snoxell, Ltd., hereby remove this action from the Hennepin County District Court, Fourth Judicial

District, to the United States District Court of Minnesota pursuant to 28 U.S.C. $ 1331.

        In support of their Notice for Removal, Defendants state as follows:

        1.        PlaintiffJeffrey Weisen ("Plaintiff') served a Summons and Complaint captioned

Jeffrey Wetsen v. Rademacher Companies, Inc., d/b/a Bill's Superette and Rademacher Family

Partnership, LLP, State     of   Minnesota, Fourth Judicial District, County     of   Hennepin upon

Defendants on January 5,2021 (hereinafter "State Court Action").

        2.        The Summons and Complaint, attached hereto as Exhibit A, is true and correct

copy of the Summons and Complaint served upon Defendants and constitutes all process,

pleadings and orders served upon Defendants to date. Exhibit       A is   attached as required   by 28
            CASE 0:21-cv-00290-JRT-TNL Doc. 1 Filed 02/02/21 Page 2 of 3




U.S.C. $ 1aa6(a). As of the date of this filing, the Complaint has not been filed with the Hennepin

County District Court.

          3.       Defendants' have not answered the Complaint, and no further proceedings have

taken place in the State Court Action.

          4.       The Complaint seeks declaratory judgement, injunctive relief, and nominal

monetary damages due to Defendant's alleged violation of the Americans with Disabilities Act

("ADA")     as   well as attorneys' fees and costs in connection with the prosecution of this matter.

          5.       This Court possesses Federal Question Jurisdiction in this case. According to 28

U.S.C. $ 1331, federal district courts possess "original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States."

          6.       The Complaint alleges violations of the ADA, which is a law of the United States.

Therefore, this Court has Federal Question Jurisdiction over this matter.

          7.       This Notice of Removal is timely under 28 U.S.C. $ 1446OXl) because it is being

frled within thirty (30) days after January 5,202I, the date on which the Defendants were served

with the Summons and Complaint.

          8.       Venue is proper in this Court for removal purposes under 28 U.S.C. $ 1441(a), as

this Court is "the district court of the United States for the dishict and division" where the State

Court Action is pending.

          9.       Written notice of the filing of this Notice of Removal will be promptly served on

the   plaintiff, and a copy of the Notice of Removal will be filed with the Clerk of the Fourth Judicial

District Court for the County of Hennepin, State of Minnesota, as provided by 28 U.S.C.                 $


1446(d). A copy of the Notice of Filing of Notice of Removal is hereby attached as Exhibit B.




                                                     2
             CASE 0:21-cv-00290-JRT-TNL Doc. 1 Filed 02/02/21 Page 3 of 3




         10.      If any question   arises as to the propriety of the removal of this action, Defendants

request the opportunity to brief any disputed issues and to present oral argument in support of its

position that this case is properly removeable.

         1   1.   Nothing in this Notice of Removal shall be viewed or interpreted as a waiver or

relinquishment of Defendants' right to assert any defense or affirmative matter including, without

lirnitation, the defenses    of 1) lack of jurisdiction     over the person, 2) improper venue, 3)

insufficiency of process, 4) insufficiency of service process, 5) improper joinder of claims and/or

parties, 6) failure to state a claim, 7) failure to join an indispensable party(ies), or 8) any other

substantive defense available under state or federal law.

         12.      WHEREFORE Defendants hereby remove the case J"ffrny Weisen v. Rademaclter

Companies, Inc., d/b/a     Bill's Superette and Rademacher Family Partnership, LLP, County of

Hennepin, Fourth Judicial District Court, State of Minnesota, to the United State District Court

for the District of Minnesota, pursuant to 28 U.S.C. $ 1331, 1441, and 1446, and requests that all

further proceedings be conducted in this Court as provided by law.

Dated:   02102/21                                         HENNINGSON & SNOXELL, LTD.



                                                          s/N{ark V. Steffenson
                                                          Mark V. Steffens on (#17 8457)
                                                          6900 Wedgwood Road, Suite 200
                                                          Maple Grove, MN 55311
                                                          (763) s60-s700
                                                          msteffenson@hennsnoxl aw. com

                                                          ATTORNEY FOR DEFENDANTS




                                                      J
